Citation Nr: 0327430	
Decision Date: 10/14/03    Archive Date: 10/20/03

DOCKET NO.  01-07 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of a traumatic injury to the right eye.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from March 1978 to March 
1981 and from June 1981 to December 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which, among 
other things, denied the claim on appeal.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  The new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claims 
before the Board.  This law also eliminated the concept of a 
well-grounded claim.  

In an October 2001 decision, the Board denied the veteran's 
claim to reopen.  He appealed this decision to the United 
States Court of Appeals for Veterans Claims (Veterans Claims 
Court).  In November 2002, the Veterans Claims Court vacated 
the Board's October 2001 decision and remanded the case for 
readjudication in light of the statutory requirements of the 
VCAA.


REMAND

In the Joint Motion for Remand dated in November 2002, the 
parties asserted that VA had failed to notify the appellant 
who was responsible for obtaining the evidence necessary to 
substantiate his claim.  The United States Court of Appeals 
for the Federal Circuit recently invalidated the provisions 
of 38 C.F.R. §§ 19.9(a)(2) and 19.9(a)(2)(ii), which allowed 
the Board to develop evidence and take action to correct a 
missing or defective VCAA duty to notify letter as required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
234 F.3d 682 (Fed. Cir. 2003).  Since the Board no longer has 
authority to correct a missing or defective VCAA duty to 
notify letter, further appellate consideration will be 
deferred and this case is REMANDED to the RO for the 
following actions:

1.  The RO should inform the appellant of 
his due process rights and VA's duty to 
assist under the VCAA.  Particularly, the 
RO must notify the appellant as to what 
evidence or information is needed to 
support the claim, what evidence VA will 
develop, and what evidence the appellant 
must furnish.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

Finally, the appellant is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there is additional medical evidence that has not been 
submitted, he is free to submit it or request the RO's 
assistance in obtaining the records.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

